NUMBER 13-21-00190-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

CANDICE B. SEGOVIA A/K/A
CANDICE SEGOVIA A/K/A
CANDICE BROOKE JOHNSON
A/K/A CANDICE JOHNSON,                                                      Appellant,

                                               v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 156th District Court
                          of Bee County, Texas.


                          MEMORANDUM OPINION
                Before Justices Hinojosa, Tijerina, and Silva
                 Memorandum Opinion by Justice Tijerina

      Appellant Candice B. Segovia a/k/a Candice Segovia a/k/a Candice Brooke

Johnson a/k/a Candice Johnson appeals the trial court’s revocation of her community

supervision. Segovia pleaded guilty to the offense of possession of a controlled substance
in penalty group one, namely, methamphetamine in the amount of less than one gram, a

state jail felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b). The trial court

deferred adjudication and placed Segovia on community supervision for three years.

Subsequently, the State filed a motion to revoke community supervision, and Segovia

pleaded “true” to eleven of the State’s allegations.1 The trial court revoked community

supervision, adjudicated Segovia guilty, and sentenced her to twelve months’

incarceration. Segovia’s court appointed attorney has filed an Anders brief. See Anders

v. California, 386 U.S. 738, 744 (1967). We affirm.

                                        I.       ANDERS BRIEF

        Pursuant to Anders v. California, Segovia’s court-appointed appellate counsel has

filed a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of reversible error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal



        1  Specifically, Segovia pleaded “true” to allegations that she failed to report to the community
supervision officer of Bee County, Texas on several occasions, failed to submit to urinalysis drug testing
on several occasions, and intentionally used a controlled substance during the period of community
supervision. At the revocation hearing, Segovia admitted she ingested methamphetamine and tested
positive for it during the period of community supervision. She also acknowledged that she failed to report
to her community supervision officer after she tested positive.




                                                    2
authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi–Edinburg 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim.

App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Segovia’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Segovia’s counsel has also informed this Court that Segovia

has been (1) notified that counsel has filed an Anders brief and a motion to withdraw;

(2) provided with copies of both pleadings; (3) informed of her rights to file a pro se

response, review the record preparatory to filing that response, and seek discretionary

review if we conclude that the appeal is frivolous; and (4) provided with a form motion for

pro se access to the appellate record with instructions to file the motion within ten days.

See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20, Stafford, 813 S.W.2d at 510

n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of

time has passed, and Segovia has not filed a pro se response.2

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.



        2 The Texas Court of Criminal Appeals held that a pro se response should identify those issues the

indigent appellant believes the court should consider in deciding whether meritorious issues exist and is
not required to comply with the appellate rules. In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).




                                                    3
75, 80 (1988). We have reviewed the entire record and counsel’s brief, and we have found

nothing that would arguably support an appeal. See id. at 827–28 (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, Segovia’s attorney has asked this Court for permission

to withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252

S.W.3d at 408 n.17 (“[I]f an attorney believes the appeal is frivolous, he must withdraw

from representing the appellant. To withdraw from representation, the appointed attorney

must file a motion to withdraw accompanied by a brief showing the appellate court that

the appeal is frivolous.” (quoting Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—

Dallas 1995, no pet.) (citations omitted))). We grant counsel’s motion to withdraw. Within

five days of the date of this Court’s opinion, counsel is ordered to send a copy of this

opinion and this Court’s judgment to Segovia and to advise her of her right to file a petition

for discretionary review.3 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d



        3   No substitute counsel will be appointed. Should Segovia wish to seek further review of this case
by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for
discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3.
Any petition for discretionary review should comply with the requirements of Texas Rule of Appellate
Procedure 68.4. See id. R. 68.4.




                                                       4
at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                  IV.    CONCLUSION

      We affirm the trial court’s judgment.



                                                                JAIME TIJERINA
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
6th day of January, 2022.




                                              5